ALLOWANCE

Response to Preliminary Amendment
Applicant's amendments filed on 2/25/2022 and subsequently on 3/4/2022 have been entered.  Claims 1-40 have been cancelled.  Claims 41-67 have been added.  Claims 41, 47-50, 56-59, and 65-67 having been subsequently amended.  Claims 41-67 are still pending in this application, with claims 41, 50, and 59 being independent.  Amended specification and drawings were received on 3/4/2022, both are accepted and have been entered accordingly.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/3/2021 and 2/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 3/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10995939 and US 10473307 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 41-67 are allowed.
The following is an examiner’s statement of reasons for allowance: similar to reasons for allowance as the apply to the US Patents as discussed with respect to the terminal disclaimer above, the prior art of record fails to disclose or render obvious in particular a light fixture assembly for supporting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896